





EXECUTION VERSION





















BRIDGE TERM LOAN CREDIT AGREEMENT


Dated as of February 13, 2015




among


LABORATORY CORPORATION OF AMERICA HOLDINGS,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Documentation Agent


and


THE OTHER LENDERS PARTY HERETO


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers










TABLE OF CONTENTS




ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Other Interpretive Provisions.    20
1.03    Accounting Terms.    21
1.04    Rounding.    21
1.05    Times of Day.    21
ARTICLE II THE COMMITMENTS AND LOANS    22
2.01    Commitments.    22
2.02    Borrowing, Conversions and Continuations of Loans.    22
2.03    [Reserved].    23
2.04    [Reserved].    23
2.05    Prepayments of Loans.    23
2.06    Termination or Reduction of Aggregate Commitments.    24
2.07    Repayment of Loans.    25
2.08    Interest.    25
2.09    Fees.    25
2.10    Computation of Interest and Fees.    26
2.11    Evidence of Debt.    26
2.12    Payments Generally; Administrative Agent’s Clawback.    27
2.13    Sharing of Payments by Lenders.    28
2.14    [Reserved].    29
2.15    Defaulting Lenders.    29
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    30
3.01    Taxes.    30
3.02    Illegality.    33
3.03    Inability to Determine Rates.    34
3.04    Increased Costs.    34
3.05    Compensation for Losses.    35
3.06    Mitigation Obligations; Replacement of Lenders.    36
3.07    Survival.    36
ARTICLE IV CONDITIONS PRECEDENT TO LOANS    36
4.01    Conditions to Effectiveness.    36
4.02    Conditions to Funding on the Covance Closing Date.    38
4.03    Actions during the Availability Period.    38
ARTICLE V REPRESENTATIONS AND WARRANTIES    40
5.01    Organization; Powers.    39
5.02    Authorization.    41
5.03    Enforceability.    41
5.04    Governmental Approvals.    41
5.05    Financial Statements.    41
5.06    No Material Adverse Change.    42
5.07    [Reserved].    42
5.08    Litigation; Compliance with Laws.    42
5.09    Federal Reserve Regulations.    42
5.10    Investment Company Act.    42
5.11    Use of Proceeds.    42
5.12    Tax Returns.    42
5.13    No Material Misstatements.    43
5.14    Employee Benefit Plans.    43
5.15    Environmental Matters.    43
5.16    Senior Indebtedness.    43
5.17    No Default.    43
5.18    OFAC.    43
5.19    Anti-Corruption Laws and Sanctions    43
ARTICLE VI AFFIRMATIVE COVENANTS    44
6.01    Existence; Businesses and Properties; Compliance with Laws.    44
6.02    Insurance.    44
6.03    Obligations and Taxes.    44
6.04    Financial Statements, Reports, etc.    44
6.05    Litigation and Other Notices.    46
6.06    Maintaining Records; Access to Properties and Inspections    46
6.07    Use of Proceeds    47
6.08    Anti-Corruption Laws and Sanctions    47
ARTICLE VII NEGATIVE COVENANTS    47
7.01    Subsidiary Indebtedness    47
7.02    Liens    48
7.03    Mergers, Consolidations and Sales of Assets    49
7.04    Business of Borrower and Subsidiaries    50
7.05    Maximum Leverage Ratio    50
7.06    Organization Documents    50
7.07    Sanctions    50
7.08    Anti-Corruption Laws    50
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    50
8.01    Events of Default.    50
8.02    Remedies Upon Event of Default.    52
8.03    Application of Funds.    52
ARTICLE IX ADMINISTRATIVE AGENT    53
9.01    Appointment and Authority.    53
9.02    Rights as a Lender.    53
9.03    Exculpatory Provisions.    54
9.04    Reliance by Administrative Agent.    54
9.05    Delegation of Duties.    55
9.06    Resignation of Administrative Agent.    55
9.07    Non-Reliance on Administrative Agent and Other Lenders.    56
9.08    No Other Duties; Etc.    56
9.09    Administrative Agent May File Proofs of Claim.    56
ARTICLE X MISCELLANEOUS    57
10.01    Amendments, Etc.    57
10.02    Notices and Other Communications; Facsimile Copies.    59
10.03    No Waiver; Cumulative Remedies; Enforcement.    60
10.04    Expenses; Indemnity; and Damage Waiver.    61
10.05    Payments Set Aside.    63
10.06    Successors and Assigns.    63
10.07    Treatment of Certain Information; Confidentiality.    67
10.08    Set-off.    68
10.09    Interest Rate Limitation.    68
10.10    Counterparts; Integration; Effectiveness.    68
10.11    Survival of Representations and Warranties.    69
10.12    Severability.    69
10.13    Replacement of Lenders.    69
10.14    Governing Law; Jurisdiction; Etc.    70
10.15    Waiver of Right to Trial by Jury.    71
10.16    Electronic Execution of Assignments and Certain Other Documents.    72
10.17    USA PATRIOT Act.    72
10.18    No Advisory or Fiduciary Relationship.    72


    
SCHEDULES


2.01        Commitments and Applicable Percentages
10.02        Certain Addresses for Notices


EXHIBITS


A        Form of Loan Notice
B        Form of Bridge Note
C         Form of Solvency Certificate
D        Form of Compliance Certificate
E        Form of Assignment and Assumption




BRIDGE TERM LOAN CREDIT AGREEMENT


BRIDGE TERM LOAN CREDIT AGREEMENT is entered into as of February 13, 2015 among
LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware corporation (the
“Borrower”), the Lenders (defined herein), BANK OF AMERICA, N.A., as
Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Documentation Agent.


The Borrower has requested that the Lenders provide a bridge facility for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquired Company” means Covance Inc., a Delaware corporation.


“Acquisition” means the acquisition by the Borrower or any Wholly Owned
Subsidiary of (i) all or substantially all of the assets of a Person or line of
business of such Person where the aggregate consideration (in whatever form)
payable by the Borrower or any Subsidiary is greater than or equal to 10% of the
consolidated assets of the Borrower and its Subsidiaries prior to giving effect
to such Acquisition, or (ii) all or substantially all of the Equity Interests of
a Person who, after giving effect to such Acquisition, constitutes a Material
Subsidiary.


“Acquisition Cash Consideration” means the aggregate cash consideration set
forth in the Covance Acquisition Agreement as in effect on November 2, 2014 to
be paid as part of the purchase price in connection with the Covance
Acquisition.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Commitments” means the Commitments of all the Lenders. The aggregate
principal amount of the Aggregate Commitments in effect on the Effective Date is
FOUR HUNDRED MILLION DOLLARS ($400,000,000).


“Agreement” means this Credit Agreement, as amended from time to time.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) represented by (i) on or
prior to the Covance Closing Date, such Lender’s Commitment at such time over
the Aggregate Commitments at such time, subject to adjustment as provided in
Section 2.15 and (ii) thereafter, the principal amount of such Lender’s Loans at
such time over the aggregate outstanding principal amount of the Loans at such
time. The initial Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.


“Applicable Rate” means with respect to Loans, the following percentages per
annum, based upon the Debt Rating as set forth below:




Pricing
Level


Debt Rating


   S&P       Moody’s


Applicable Rate for
Eurodollar Rate Loans


Applicable Rate for
Base Rate Loans
 
 
 
 
 
 
I
≥ BBB
Baa2
1.25%
0.25%
 
 
 
 
 
 
II
= BBB–
Baa3
1.50%
0.50%
 
 
 
 
 
 
III
= BB+
Ba1
1.75%
0.75%
 
 
 
 
 
 
IV
< BB
Ba2
2.00%
1.00%
 
 
 
 
 
 



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
Index Debt; provided that (a) if each of the respective Debt Ratings issued by
the foregoing rating agencies falls within a different pricing level listed
above (the “Pricing Level”), then the Pricing Level shall be set based on the
higher of such Pricing Levels; provided, however, that if there is a split in
Debt Ratings of more than one level, the Pricing Level that is one level lower
than the Pricing Level of the higher Debt Rating shall apply; (b) if the
Borrower has only one Debt Rating, the Pricing Level shall be set based upon the
Pricing Level one level lower than such Debt Rating; and (c) if the Borrower
does not have any Debt Rating, Pricing Level IV shall apply.


Initially, the Applicable Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to Section 4.01(f). Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Synthetic
Lease of any Person, the capitalized amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease Obligation and (b) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
as reasonably determined by the Borrower in good faith.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.


“Availability Period” means the period commencing on the date hereof and ending
on the date of the termination in full of the Commitments pursuant (i) to the
last sentence of Section 2.01 or (ii) Section 2.06(a).


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.04.


“Borrowing” means a borrowing of Loans pursuant to Section 2.01.


“Bridge Note” has the meaning specified in Section 2.11(a).


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.


“Change in Control” means the occurrence of any of the following events: (a) any
person or group (within the meaning of Rule 13d-5 of the Securities Exchange Act
of 1934 as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, Equity Interests representing more than 40% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated.


“Closing Date Use of Proceeds Representation” means the representation by the
Borrower that the use of the proceeds of any Loan by the Borrower does not
violate any applicable Sanctions, the United States Foreign Corrupt Practices
Act of 1977 or the USA PATRIOT Act.


“Commitment” means, as to each Lender, its obligation to make Loans pursuant to
Section 2.01 in an aggregate principal amount equal to the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrower dated November 2011.


“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, Consolidated Net Income for such period
plus (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated interest expense net of
interest income for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period and (iv) any extraordinary charges and all non-cash write-offs and
write-downs of amortizable and depreciable items for such period, and minus (b)
without duplication, to the extent included in determining such Consolidated Net
Income, any extraordinary gains and all non-cash items of income for such
period, all as determined in accordance with GAAP.


“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.


“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders' equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.


“Covance Acquisition” means the Borrower’s acquisition, directly or indirectly,
of all of the outstanding equity interests in the Acquired Company pursuant to
the Covance Acquisition Agreement.


“Covance Acquisition Agreement” means the Agreement and Plan of Merger dated as
of November 2, 2014 among the Borrower, Neon Merger Sub Inc. and the Acquired
Company.


“Covance Acquisition Agreement Representations” means the representations made
by the Acquired Company in the Covance Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that (i) the Borrower or
any Subsidiary has the right to terminate the Borrower’s (or the Borrower’s
Affiliates’) obligations under the Covance Acquisition Agreement as a result of
the breach of such representations in the Covance Acquisition Agreement, or (ii)
the accuracy of such representations in the Covance Acquisition Agreement is a
condition to the Borrower’s (or the Borrower’s Affiliates’) obligations to
consummate the Covance Acquisition pursuant to the Covance Acquisition
Agreement.


“Covance Closing Date” means the date on which the Covance Acquisition is
consummated.


“Covance Material Adverse Effect” means any change, effect, event, occurrence,
circumstance or state of facts that, with all other changes, effects, events,
occurrences, circumstances and states of fact, (1) is or would reasonably be
expected to be materially adverse to the business, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole,
other than any change, effect, event, occurrence, circumstances or state of
facts to the extent relating to (i) the economy in general, (ii) the
pharmaceutical, biotechnology, healthcare, contract research, contract sales,
drug development, healthcare informatics, chemical, agrochemical and food
industries generally, including changes in the use, adoption or non-adoption of
technologies or industry standards, (iii) the securities, credit, financial or
other capital markets generally in the United States or elsewhere in the world,
including changes in interest rates, (iv) any change in the Company’s stock
price or trading volume or any failure, in and of itself, to meet internal or
published projections, forecasts or estimates in respect of revenues, earnings,
cash flow or other financial or operating metrics for any period (provided,
however, that the facts or causes underlying or contributing to such change or
failure may be considered in determining whether a Material Adverse Effect has
occurred unless otherwise excluded pursuant to any of the other clauses of this
definition), (v) changes following the date hereof in Law, legislative or
political conditions or policy or practices of any Governmental Authority, (vi)
changes following the date of hereof in applicable accounting regulations or
principles or official interpretations thereof, (vii) changes in foreign
currency rates, (viii) an act of terrorism or an outbreak or escalation of
hostilities or war (whether declared or not declared) or any natural disasters
or any national or international calamity or crisis, (ix) the announcement of
this Agreement or the Transactions or the consummation of the Transactions
(including any loss of customers, suppliers, employees or other commercial
relationships or any action taken or requirements imposed by any Governmental
Authority in connection with the Transactions) (provided, however, that this
clause (ix) shall not apply to Section 3.01(d)(ii)) or (x) actions (or
omissions) of the Company and its Subsidiaries taken (or not taken) with the
consent of the Company or as required to comply with the terms of this Agreement
(other than any requirement to operate in the ordinary course of business);
provided, however, that the changes, effects, events, occurrences, circumstances
or states of facts set forth in the foregoing clauses (i), (ii), (iii), (v) and
(vi) shall be taken into account in determining whether a Material Adverse
Effect has occurred to the extent such changes, effects, events, occurrences,
circumstances or states of facts have a disproportionate adverse effect on the
Company and its Subsidiaries, taken as a whole, when compared to other
participants in the industries in which the Company and its Subsidiaries
operate, or (2) prevents or materially impairs or delays the ability of the
Company to consummate the Merger or the other Transactions. All capitalized
terms, and section references, in the preceding definition of “Covance Material
Adverse Effect” shall have the meaning assigned to such terms, or refer to such
sections, in the Covance Acquisition Agreement in effect on the date hereof and
references to “this Agreement” in the preceding definition of “Covance Material
Adverse Effect” shall be a reference to the Covance Acquisition Agreement.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans plus (iii) 2% per annum; provided, however, that with respect to
a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent or the Borrower that it will comply
with its funding obligations; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent in a manner reasonably satisfactory to the Administrative
Agent or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, and each
other Lender promptly following such determination.


“Delayed Commitment Fee” has the meaning assigned to such term in Section
2.09(c).


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business; (b) the sale,
lease, license, transfer or other disposition in the ordinary course of business
of surplus, obsolete or worn out property no longer used or useful in the
conduct of business of the Borrower and its Subsidiaries; (c) any sale, lease,
license, transfer or other disposition of property to the Borrower or any
Subsidiary; and (d) any Involuntary Disposition.


“Documentation Agent” means Credit Suisse AG, Cayman Islands Branch in its
capacity as documentation agent for the bridge facility as evidenced by this
Agreement.


“Dollar” and “$” mean lawful money of the United States.


“Effective Date” means February 13, 2015.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)(ii)).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued, promulgated or entered into by
any Governmental Authority, relating to the environment, the preservation or
reclamation of natural resources, the management or release of Hazardous
Materials or to the effect of the environment on human health and safety.


“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
fees and expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to (a) any action to address
the on- or off-site presence, release of, or exposure to, Hazardous Materials,
(b) permitting and licensing, governmental administrative oversight and
financial assurance requirements, (c) any personal injury (including death), any
property damage (real or personal) or natural resource damage and (d) the
violation of any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that the Subordinated Notes are deemed not to constitute Equity
Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code, or solely for purposes of Section
302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a
single employer under Section 414 of the Internal Revenue Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA) or, on and
after the effectiveness of the applicable provisions of the Pension Act, any
failure by any Plan to satisfy the minimum funding standard (within the meaning
of Section 412 of the Internal Revenue Code or Section 302 of ERISA) applicable
to such Plan, in each case whether or not waived, (c) the filing pursuant to,
prior to the effectiveness of the applicable provisions of the Pension Act,
Section 412(d) of the Internal Revenue Code or Section 303(d) of ERISA or, on
and after the effectiveness of the applicable provisions of the Pension Act,
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) on and after the effectiveness of the applicable provisions of the
Pension Act, a determination that any Plan is, or is expected to be, in “at-
risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Internal Revenue Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) prior to the
effectiveness of the applicable provisions of the Pension Act, the adoption of
any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Internal Revenue Code or Section 307 of ERISA, (h) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA; or (i) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Internal Revenue Code) or with respect to which the Borrower
or any such Subsidiary could otherwise be liable.


“Eurodollar Base Rate” means:


(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the ICE Benchmark Association LIBOR Rate (“ICE LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and


(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) ICE LIBOR, as published by Reuters (or
such other commercially available source providing quotations of ICE LIBOR as
may be designated by the Administrative Agent from time to time), at
approximately 11:00 a.m. London time determined two Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.


“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day; provided
that if the Eurodollar Rate determined in accordance with any of the foregoing
shall be less than zero, the Eurodollar Rate shall be deemed to be zero for all
purposes of this Agreement.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes) and capital taxes other than capital taxes resulting from a Change
in Law, in each case, (i) by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or (ii) that are Other Connection Taxes,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Borrower is located that are
Other Connection Taxes, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (c) and (e) any U.S.
federal withholding taxes imposed under FATCA.


“Existing LabCorp Notes” means the Borrower’s (i) 5.625% Senior Notes, due 2015
issued pursuant to the Indenture, dated as of December 5, 2005, by and among the
Borrower and the holders named therein; (ii) 3.125% Senior Notes, due May 15,
2016 in an aggregate principal amount of $325,000,000 issued pursuant to the
First Supplemental Indenture, dated as of November 19, 2010, by and among the
Borrower and the holders named therein; (iii) 2.20% Senior Notes, due August 23,
2017 in an aggregate principal amount of $500,000,000 issued pursuant to the
Third Supplemental Indenture, dates as of August 23, 2012, by and among the
Borrower and the holders named therein; (iv) 2.50% Senior Notes, due November 1,
2018 in an aggregate principal amount of $400,000,000 issued pursuant to the
Fifth Supplemental Indenture, dated as of November 1, 2013, by and among the
Borrower and the holders named therein; (v) 4.625% Senior Notes, due November
15, 2020 in an aggregate principal amount of $600,000,000 issued pursuant to the
Second Supplemental Indenture, dated as of November 19, 2010, by and among the
Borrower and the holders named therein; (vi) 3.75% Senior Notes, due August 23,
2022 in an aggregate principal amount of $500,000,000 issued pursuant to the
Fourth Supplemental Indenture, dated as of August 23, 2012, by and among the
Borrower and the holders named therein; (vii) 4.00% Senior Notes, due November
1, 2023 in an aggregate principal amount of $300,000,000 issued pursuant to the
Sixth Supplemental Indenture, dated as of November 1, 2013, by and among the
Borrower and the holders named therein; and (viii) the Subordinated Notes.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means that certain Amended and Restated Bridge Facility Fee Letter
dated as of November 9, 2014 among the Borrower, Bank of America, N.A., MLPFS,
Wells Fargo Bank and WFS (as amended, restated, amended and restated,
supplemented or otherwise modified).


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or other obligation, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.


“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
all obligations of such Person to make contingent cash payments in respect of
any acquisition, to the extent such obligations are or are required to be shown
as liabilities on the balance sheet of such Person in accordance with GAAP and
(k) Attributable Indebtedness of Securitization Transactions and Synthetic
Leases. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Index Debt” means the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.


“Information” has the meaning specified in Section 10.07.


“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    any Interest Period that begins before the Maturity Date for any Lender
and would otherwise end after such Maturity Date shall end on such Maturity
Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Internal Revenue Service” means the United States Internal Revenue Service.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Subsidiaries.


“Joint Lead Arrangers” means MLPFS and WFS.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person joining as a Lender pursuant to Section 2.02(f) and
their successors and assigns.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Leverage Ratio” means, on any date, the ratio of Total Debt on such date to
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset or (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.


“Loan” means an extension of credit by a Lender to the Borrower under Article
II.


“Loan Documents” means this Agreement, each Note and the Fee Letter.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Margin Stock” shall have the meaning assigned to such term in Regulation U
issued by the FRB.


“Material Adverse Effect” means a materially adverse effect on the financial
condition, results of operations or business of the Borrower and the
Subsidiaries, taken as a whole.


“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$75,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.


“Material Subsidiary” means and includes, at any time, any Subsidiary, except
Subsidiaries which, if aggregated and considered as a single Subsidiary, would
not meet the definition of a “significant subsidiary” contained as of the date
hereof in Regulation S-X of the Securities and Exchange Commission.


“Maturity Date” means the date that is 60 days after the Covance Closing Date.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Cash Proceeds” means (a)     with respect to any Prepayment Disposition by
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and cash equivalents received in connection with such Prepayment
Disposition (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received in cash or cash equivalents) over (ii) the sum of
(A) the amount of any Indebtedness, including principal, premium or penalty, if
any, interest and other amounts owing on such Indebtedness, that is secured by
the applicable property and that is required to be repaid in connection with
such Prepayment Disposition (other than Indebtedness under the Loan Documents or
the Term Loan Credit Agreement), (B) the reasonable out-of-pocket expenses
(including reasonable broker’s fees or commissions, and legal fees) incurred by
the Borrower or such Subsidiary in connection with such Prepayment Disposition
and (C) transfer and similar taxes and income taxes reasonably estimated to be
actually payable as a result of such Prepayment Disposition; provided that, if
(x) the Borrower shall deliver a certificate of a Responsible Officer to the
Administrative Agent at the time of receipt thereof setting forth the Borrower’s
intent to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Borrower and its Subsidiaries within 180 days of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
180 period, at which time such proceeds shall be deemed to be Net Cash Proceeds
and (b) with respect to any Prepayment Debt Incurrence or Prepayment Equity
Issuance, the excess of (i) the sum of the cash and cash equivalents received in
connection with such Prepayment Debt Incurrence or Prepayment Equity Issuance
over (ii) the reasonable out-of-pocket expenses (including all taxes and
customary fees, commissions, discounts and costs) incurred by the Borrower or
such Subsidiary in connection with such Prepayment Debt Incurrence or Prepayment
Equity Issuance.


“Note” or “Notes” means the Bridge Notes, individually or collectively, as
appropriate.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any recipient of a payment
hereunder, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.13).


“Outside Date” means June 2, 2015.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Payment Date” means the last Business Day of each March, June, September and
December and the Maturity Date.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.


“Platform” has the meaning specified in Section 6.04.


“Prepayment Debt Incurrence” means any incurrence of Indebtedness for borrowed
money by the Borrower or any of its Subsidiaries other than (i) Indebtedness
incurred pursuant to the Term Loan Credit Agreement or any Senior Notes issued
prior to the date hereof, (ii) any Indebtedness owed to the Borrower or any of
its Subsidiaries, (iii) any Indebtedness of the Borrower or any of its
Subsidiaries incurred under the Revolving Credit Agreement either (x) in the
ordinary course of business, (y) to pay Transaction Costs, including any fees
under the Fee Letter, or (z) subject to pro forma compliance with Section 7.05,
otherwise (other than to fund any portion of the Acquisition Cash Consideration)
(iv) other incurrences of Indebtedness not to exceed $50,000,000 in the
aggregate, and (v) to the extent constituting Indebtedness for borrowed money,
Capital Lease Obligations and Attributable Indebtedness constituting
Securitization Transactions or Synthetic Leases.


“Prepayment Disposition” means any Disposition by the Borrower or any of its
Subsidiaries of any property other than (a) Dispositions by the Borrower or any
of its Subsidiaries to the Borrower or one of its Subsidiaries, (b) Dispositions
in the ordinary course of business and (c) other Dispositions not referred to in
clauses (a) or (b) generating Net Cash Proceeds not greater than $10,000,000 in
the aggregate.


“Prepayment Equity Issuance” means any issuance by the Borrower or any of its
Subsidiaries of any equity or equity-linked securities in a capital raising
transaction other than (a) equity issued as Stock Consideration (as defined in
the Covance Acquisition Agreement) in connection with the Covance Acquisition,
or (b) pursuant to any employment agreement, employee equity compensation plan
or agreement or other employee equity compensation arrangement, any employee
benefit plan or agreement or other employee benefit arrangement or any
non-employee director equity compensation plan or agreement or other
non-employee director equity compensation arrangement or pursuant to the
exercise or vesting of any employee or director stock options, restricted stock
units, warrants or other equity awards.


“Prepayment Event” means any Prepayment Debt Incurrence, Prepayment Disposition,
or Prepayment Equity Issuance.


“Pro Forma Basis” means, for purposes of calculating the financial covenant set
forth in Section 7.05, any Disposition, Involuntary Disposition, Acquisition or
Restricted Payment shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Borrower was required to deliver financial statements pursuant to
Section 6.04(a) or (b). In connection with the foregoing, (i)(a) with respect to
any Disposition or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.


“Public Lender” has the meaning specified in Section 6.04.


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Replaced Lender” has the meaning specified in Section 10.13.


“Request for Loan” means with respect to a Borrowing, conversion or continuation
of Loans, a Loan Notice.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) prior to the Covance Closing Date, the unfunded Commitments or
(b) on and after the Covance Closing Date, the outstanding Loans. The unfunded
Commitments of, and the outstanding Loans held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of the delivery of certificates pursuant to Section
4.01, the secretary or any assistant secretary of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the Borrower so designated by any of the foregoing officers in a notice to
the Administrative Agent or any other officer or employee of the Borrower
designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.


“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, other than a
payment to the extent consisting of Equity Interests of equal or junior ranking,
on account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in the Borrower or any Subsidiary. It is
understood that the withholding of shares, and the payment of cash to the
Internal Revenue Service in an amount not to exceed the value of the withheld
shares, by the Borrower in connection with any of its stock incentive plans
shall not constitute Restricted Payments.


“Revolving Credit Agreement” means the Amended and Restated Credit Agreement,
originally dated as of December 21, 2011, entered into as of the December 19,
2014, among the Borrower, the lenders from time to time party thereto and Bank
of America, N.A., as administrative agent.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.


“Sanctions” means any economic sanctions administered or enforced by the United
States Government (including without limitation, OFAC), the European Union, or
Her Majesty’s Treasury.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Senior Notes” means unsecured senior notes issued under the Senior Notes
Indenture, the use of proceeds of which is limited to the funding of the Covance
Acquisition.


“Senior Notes Indenture” means the indenture dated as of November 19, 2010
between the Borrower and U.S. Bank National Association, as trustee, under which
the Senior Notes will be issued.


“Specified Representations” means the representations and warranties (in each
case, as applicable to the Borrower only) in Section 5.01(a)(i), Section
5.01(a)(ii)(y), Section 5.02(a), Section 5.02(b)(i)(A) (provided that sub-clause
(b)(i)(A) thereof shall be limited, and apply only with respect, to no violation
of the Organization Documents of the Borrower), Section 5.02(b)(i)(C) (provided
that sub-clause (b)(i)(C) thereof shall be limited, and apply only with respect,
to no violation of the indentures governing the Existing LabCorp Notes and the
Revolving Credit Agreement), Section 5.03, Section 5.09, Section 5.10, Section
5.17 (provided that Section 5.17 shall be limited, and apply only with respect,
to no Events of Default having occurred and continuing under Sections 8.01(c)
(provided that clause (c) thereof shall be limited, and apply only with respect,
to no Events of Default having occurred and continuing in respect of covenants
contained in Article VII (but excluding the financial covenant contained in
Section 7.05)), 8.01(f), 8.01(g), 8.01(j), and 8.01(e) (provided that clause (e)
thereof shall be limited, and apply only with respect, to cross-acceleration to
and cross-payment default under the Existing LabCorp Notes and the Revolving
Credit Agreement), and the Closing Date Use of Proceeds Representation.


“Subordinated Notes” means the Borrower’s Zero Coupon Convertible Subordinated
Notes due 2021, in an aggregate principal amount at maturity of $164,055,000,
and any other Indebtedness subordinated to the Obligations that refinances all
or any portion of such notes or for which all or any portion of such notes are
exchanged.


“Subordinated Note Documents” mean the indenture under which the Subordinated
Notes were issued and all other instruments, agreements and other documents
evidencing or governing the Subordinated Notes or providing for any Guarantee or
other right in respect thereof.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


“Syndication Agent” means Wells Fargo Bank in its capacity as syndication agent
for the bridge facility as evidenced by this Agreement.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement dated
as of December 19, 2014, among the Borrower, the lenders from time to time party
thereto and Bank of America, N.A., as administrative agent.


“Ticking Fee” has the meaning specified in Section 2.09(a).


“Ticking Fee End Date” has the meaning specified in Section 2.09(a).


“Total Debt” means, at any time, the consolidated total Indebtedness of the
Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (h) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder, as determined in accordance with
GAAP, and (ii) until the earlier of (x) the Covance Closing Date and (y) the
date of the special mandatory redemption of the Senior Notes pursuant to the
Senior Notes Indenture in the event that the Covance Acquisition is not
consummated in accordance with the terms of the Covance Acquisition Agreement,
the aggregate principal amount of Indebtedness issued and outstanding under the
Senior Notes, provided the proceeds of such Indebtedness are held by the
Borrower in the form of unrestricted cash or cash equivalents).


“Transactions” has the meaning specified in Section 5.02.


“Transaction Costs” means any fees or expenses incurred by the Borrower or any
of its Subsidiaries in connection with the Transactions, the Term Loan Credit
Agreement, the Senior Notes or the Covance Acquisition.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“United States” and “U.S.” mean the United States of America.


“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wells Fargo Bank” means Wells Fargo Bank, National Association.


“WFS” means Wells Fargo Securities, LLC, in its capacity as joint lead arranger
and joint book manager.


“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.


(b)    Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 6.04(c).
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP in
effect prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.


(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenant in Section 7.05 shall
be made on a Pro Forma Basis.


(d)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


ARTICLE II

THE COMMITMENTS AND LOANS


2.01    Commitments.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single Loan to the Borrower in Dollars in an amount specified
by the Borrower in accordance with Section 2.02 and not to exceed its Commitment
in a single drawing on the Covance Closing Date; provided that if for any reason
the full amount of such Lender’s Commitment is not fully drawn on the Covance
Closing Date, the undrawn portion thereof shall automatically be cancelled
thereon. The Loans shall be made by the Lenders ratably according to their
respective Applicable Percentage. Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed. Each Lender’s Commitment shall
terminate immediately and without further action upon the earliest of (x) the
Covance Closing Date after giving effect to the funding of such Lender’s Loans
on such date, (y) the Outside Date and (z) the termination of the Covance
Acquisition Agreement in accordance with its terms.


2.02    Borrowing, Conversions and Continuations of Loans.


(a)    The Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice;
provided that such notice delivered by the Borrower may state that such notice
is conditioned upon the consummation of the Covance Acquisition, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified date of such Borrowing) if such condition is
not satisfied. Each such Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of the Borrowing of, conversion to or continuation of, Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii)
on the requested date of the Borrowing of Base Rate Loans; provided, however,
that if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each conversion to or
continuation of, Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each conversion to Base Rate Loans,
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.


(e)    After giving effect to all conversions of Loans from one Type to the
other, and all continuations of Loans as the same Type, there shall not be more
than 10 Interest Periods in effect with respect to all Loans.


2.03    [Reserved].


2.04    [Reserved].


2.05    Prepayments of Loans.


(a)    Voluntary Prepayments. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans, in whole or in part without premium or penalty; provided that (A) such
notice must be in a form reasonably acceptable to the Administrative Agent and
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (C) any prepayment of Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, unless rescinded pursuant to the last sentence of this
Section 2.05(a), the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each prepayment of the
outstanding Loans pursuant to this Section 2.05(a) shall be applied to the Loans
of the Lenders in accordance with their respective Applicable Percentages. Each
notice delivered by the Borrower pursuant to this Section 2.05(a) shall be
irrevocable; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned on the occurrence of a refinancing of all
or any portion of the Loans or the occurrence of any other event which would
have provided the cash proceeds for such prepayment, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified closing date of such refinancing or other such event) if
such condition is not satisfied.


(b)    Mandatory Prepayments. Within five (5) Business Days after the receipt,
on or after the Covance Closing Date, of Net Cash Proceeds of any Prepayment
Event, the Borrower shall prepay an aggregate principal amount of Loans equal to
100% of such Net Cash Proceeds. The Borrower shall, to the extent practical,
notify the Administrative Agent of the occurrence of any Prepayment Event at
least three (3) Business Days prior to the consummation of such Prepayment Event
and such notice shall be accompanied by a reasonably detailed calculation of the
anticipated Net Cash Proceeds thereof, but in any event such notice shall be
delivered no later than one (1) Business Day prior to the consummation of such
Prepayment Event. Promptly following receipt of such notice, the Administrative
Agent shall advise the Lenders of the occurrence of the Prepayment Event and the
anticipated Net Cash Proceeds thereof. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, each prepayment of the outstanding Loans pursuant to this
Section 2.05(b) shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.


2.06    Termination or Reduction of Aggregate Commitments.


(a)    Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 noon three (3)
Business Days prior to the date of termination or reduction and (ii) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof. Each notice delivered by the Borrower
pursuant to this Section 2.06(a) shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities
(including, without limitation, credit facilities evidenced by a credit
agreement or an indenture), in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.


(b)     Automatic Reductions. Upon the receipt, prior to the Covance Closing
Date, of Net Cash Proceeds of any Prepayment Event, the Aggregate Commitment
shall automatically be reduced in an aggregate amount equal to 100% of the Net
Cash Proceeds of such Prepayment Event; provided, that if the Borrower shall
advise the Administrative Agent that the Covance Closing Date is to occur on or
within two (2) Business Days after the date on which such Net Cash Proceeds are
received, and that it is impractical on short notice to include such Net Cash
Proceeds in the payment of the Acquisition Cash Consideration, then the
effectiveness of such reduction shall be deferred for two (2) Business Days and,
if the Covance Closing Date shall occur during the period of such deferral, such
Net Cash Proceeds shall be applied within five Business Days after their receipt
to prepay the Loans as provided in Section 2.05(b). The Borrower shall, to the
extent practical, notify the Administrative Agent of the occurrence of any
Prepayment Event at least three (3) Business Days prior to the consummation of
such Prepayment Event and such notice shall be accompanied by a reasonably
detailed calculation of the anticipated Net Cash Proceeds thereof, but in any
event such notice shall be delivered no later than one (1) Business Day prior to
the consummation of such Prepayment Event. Promptly following receipt of such
notice, the Administrative Agent shall advise the Lenders of the occurrence of
the Prepayment Event and the anticipated reduction in the Aggregate Commitment.


(c)    Effect. Any termination or reduction of the Commitments pursuant to this
Section 2.06 shall be permanent.  Each reduction of the Commitments pursuant to
this Section 2.06 shall be made to the Commitments of the Lenders in accordance
with their respective Applicable Percentages.


(d)    Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Aggregate Commitments under this Section 2.06.
Upon any reduction of the Aggregate Commitments, the Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Aggregate Commitments accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.


2.07    Repayment of Loans.


The Borrower shall repay to the Administrative Agent, for the account of the
Lenders, the unpaid principal amount of the Loans, together with all other
amounts owed with respect to the Obligations hereunder, on the Maturity Date.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.


(b)    (i)    If any amount hereunder is not paid when due (after giving effect
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


(a)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a ticking fee (the “Ticking Fee”) in an amount equal
to 0.15% per annum of the unfunded Commitments of such Lender then outstanding,
accruing from and including the Effective Date, to but excluding the earlier of
(i) the termination of the Commitments with respect to this Agreement and (ii)
the Covance Closing Date (such earlier date, the “Ticking Fee End Date”);
provided that (A) no Ticking Fee shall accrue on the Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (B) any Ticking
Fee accrued with respect to the Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Ticking Fee shall be payable on the Ticking Fee End Date.


(b)    Fee Letter. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.


(c)    Delayed Commitment Fee. The Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of the Lenders, a delayed commitment fee (the
“Delayed Commitment Fee”) in an amount equal to 0.25% of the aggregate principal
amount of the Loans outstanding on the date that is 30 days after the Covance
Closing Date, due and payable in cash on such 30th day (or if such day is not a
Business Day, the next Business Day).


2.10    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


2.11    Evidence of Debt.


The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
be in the form of Exhibit B (a “Bridge Note”). Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. Promptly following the
written request to a Lender by the Borrower upon the termination of this
Agreement, such Lender shall use commercially reasonable efforts to (i) return
to the Borrower each Note issued to it, or (ii) in the case of any loss, theft
or destruction of any such Note, a customary lost note affidavit in form and
substance reasonably satisfactory to the Borrower.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of the Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan included in the
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for the Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make its Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.14    [Reserved].


2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.


ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)     If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.


(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that such
indemnity shall not, as to any indemnitee, be available to the extent that the
imposition of such Taxes is determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such indemnitee. The Borrower shall also, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Documents are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.


(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
    
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent certifying that
such Lender is exempt from U.S. federal backup withholding;


(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


(I)    executed originals of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,


(II)    executed originals of Internal Revenue Service Form W-8ECI,


(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,


(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as
applicable, or


(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and


(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(e)(ii)(C),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(iv) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.


3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);


(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except in each case for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or


(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered.


(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error; provided, however, that notwithstanding anything to the contrary
contained in this Section 3.04, in the case of any Change in Law, it shall be a
condition to a Lender’s exercise of its rights, if any, under this Section 3.04
that such Lender shall generally be exercising similar rights with respect to
borrowers under similar agreements where available. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).


3.05    Compensation for Losses.


Upon demand (which demand shall set forth the basis for compensation and a
reasonable detailed calculation of such compensation) of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;


excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (iii) any Lender delivers a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.


ARTICLE IV

CONDITIONS PRECEDENT TO LOANS


4.01    Conditions to Effectiveness.


This Agreement shall become effective upon satisfaction of the following
conditions precedent:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the Borrower and, in the case of this
Agreement, by each Lender.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
and the Lenders, dated as of the Effective Date, and in form and substance
reasonably satisfactory to the Administrative Agent.


(c)    [Reserved].


(d)    [Reserved].


(e)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:


(i)    copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of the Borrower
to be true and correct as of the Effective Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party; and


(iii)    such documents and certifications as the Administrative Agent may
require to evidence that the Borrower is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.


(f)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying (i)(A) that there has
not occurred since December 31, 2013 any event or condition that has had or
could reasonably be expected, either individually or in the aggregate, to cause
a material adverse change in, or a material adverse effect on, the financial
condition, results of operations or business of the Borrower and its
Subsidiaries, taken as a whole, other than as disclosed in the Borrower’s (x)
quarterly reports on Form 10-Q for its fiscal quarters ending on March 31, 2014,
June 30, 2014 and September 30, 2014 and (y) current reports on Form 8-K, as
filed with the SEC prior to the Effective Date, (B) there does not exist any
action, suit, investigation or proceeding pending or to the Borrower’s
knowledge, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
(C) that the representations and warranties of the Borrower contained in Article
V or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the Effective Date, except that
(x) any such representation and warranty that is qualified by materiality or a
reference to Material Adverse Effect shall be true and correct in all respects
on and as of the Effective Date and (y) to the extent that any such
representation and warranty specifically refers to an earlier date, each such
representation and warranty shall be true and correct in all material respects
as of such earlier date (except that any such representation and warranty that
is qualified by materiality or reference to Material Adverse Effect shall be
true and correct in all respects as of such earlier date), and except that for
purposes of this Section 4.01, the representations and warranties contained in
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.04 and (D) that no
Default or Event of Default has occurred or is continuing as of the Effective
Date and (ii) the current Debt Ratings.


(g)    [Reserved].


(h)    Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and
the Lenders of any fees required to be paid on or before the Effective Date.


(i)    KYC Information. Receipt by the Administrative Agent and the Lenders of
all documentation and other information requested by the Administrative Agent
and the Lenders that is required to satisfy applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.


(j)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable and documented out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Effective Date.


(k)    Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto. The Administrative Agent shall notify the
Borrower and the Lenders of the occurrence of the Effective Date, and such
notice shall be conclusive and binding.


4.02    Conditions to Funding on the Covance Closing Date.


The obligation of each Lender to make a Loan in an amount equal to its
Commitment hereunder on the Covance Closing Date is subject to the satisfaction
or waiver (in accordance with Section 10.01) of the following conditions on or
after the Effective Date, and no other conditions:


(a)    Effective Date. The Effective Date shall have occurred.


(b)    Covance Acquisition. The Covance Acquisition shall be consummated
substantially concurrently on the date of the Borrowing of the Loans in
accordance with the Acquisition Agreement and the Acquisition Agreement shall
not have been amended or modified, and no condition shall have been waived or
consent granted, in any respect that is materially adverse to the Lenders or the
Joint Lead Arrangers without the Joint Lead Arrangers’ prior written consent;
provided that (i) increases in purchase price, if funded with equity, shall not
be deemed to be materially adverse to the interests of the Lenders and the Joint
Lead Arrangers and shall not require the consent of the Joint Lead Arrangers to
the extent funded by equity only, (ii) decreases in purchase price shall not be
deemed to be materially adverse to the interests of the Lenders or the Joint
Lead Arrangers and shall not require the consent of the Joint Lead Arrangers if
such purchase price reduction shall reduce dollar-for-dollar the Aggregate
Commitments; and (iii) any amendment to the definition of “Material Adverse
Effect” as defined in the Acquisition Agreement are materially adverse to the
interests of the Lenders and the Joint Lead Arrangers.


(c)    No Covance Material Adverse Effect. Since November 2, 2014, no change or
event shall have occurred that has had or would reasonably be expected to have a
Covance Material Adverse Effect.


(d)    Loan Notice. The Administrative Agent shall have received a Loan Notice
in accordance with Section 2.02.


(e)    Representations and Warranties. The Covance Acquisition Agreement
Representations shall be true and correct, except to the extent that failure of
such Covance Acquisition Agreement Representations to be true and correct would
not give the Borrower (or a Subsidiary) the right to terminate its (or its
Affiliates’) obligations under the Covance Acquisition Agreement or result in a
failure to satisfy a condition to the Borrower’s (or the Borrower’s Affiliates’)
obligations to consummate the Covance Acquisition pursuant to the Covance
Acquisition Agreement and the Specified Representations shall be true and
correct in all material respects on and as of the Covance Closing Date.


(f)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower in the
form attached as Exhibit C hereto.


(g)    Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and
the Lenders of any fees required to be paid on or before the Covance Closing
Date.


(h)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable and documented out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least three (3) days prior to the Covance Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).


(i)    Financial Statements. The Joint Lead Arrangers shall have received for
each of the Borrower and the Acquired Company (a) GAAP audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows for the three most recent fiscal years ended at least 90 days prior to the
Covance Closing Date and (b) GAAP unaudited consolidated balance sheets and
related statements of income, stockholders’ equity (to the extent available) and
cash flows for each subsequent fiscal quarter at least 45 days before the
Covance Closing Date (other than the last fiscal quarter of any fiscal year),
which financial statements shall meet in all material respects the requirements
of Regulation S-X under the Securities Act of 1933, as amended, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under such Act on Form S-3, provided that the
Borrower’s and the Acquired Company’s public filing of any required financial
statements with the SEC shall constitute delivery of such financial statements
to the Joint Lead Arrangers.


(j)    Pro Forma Financial Statements. The Joint Lead Arrangers shall have
received a pro forma consolidated balance sheet of the Borrower and the Acquired
Company as the last day of the most recently completed fiscal quarter period for
which financial statements have been delivered pursuant to paragraph (i) above
and pro forma consolidated income statements for the most recent fiscal year and
most recent interim period delivered pursuant to paragraph (i) above, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of the last day of the pro forma financial statements delivered (in the case of
such balance sheet) or at the beginning of the pro forma financial statements
delivered (in the case of the income statement), which pro forma financial
statements shall meet in all material respects the requirements of Regulation
S-X under the Securities Act of 1933, as amended, and all other accounting rules
and regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-3; provided that the Borrower’s and the
Acquired Company’s public filing of any required pro forma financial statements
with the SEC shall constitute delivery of such financial statements to the Joint
Lead Arrangers.


4.03.    Actions during the Availability Period.


During the Availability Period, no Lender shall:


(i) cancel or terminate any of its Commitments (except as set forth in Section
2.06(a));


(ii) exercise any right of termination, cancellation, set-off or counterclaim in
respect of any Borrowing for the purposes set forth in Section 5.11;


(iii) exercise any right to terminate or suspend its obligation to make any
Borrowing for the purposes set forth in Section 5.11;


(iv) exercise any right of rescission in respect of any Loan Document in respect
of any Borrowing for the purposes set forth in Section 5.11;


(v) take any other action or make or enforce any claim (in its capacity as a
Lender); or


(vi) refuse to make any Borrowing available to the Borrower pursuant to Article
II;


in each case of clauses (ii)-(vi) above, to the extent any of the foregoing
would directly or indirectly prevent or limit the making of a Borrowing for the
purposes set forth in Section 5.11 during the Availability Period upon the
satisfaction of the conditions set forth in Section 4.02; provided that (x) in
each case of clauses (i)-(vi) above, the foregoing shall not apply to the extent
that the conditions set forth in Section 4.02 shall not be satisfied or waived
in accordance with Section 10.01 on the Covance Closing Date and shall be
without limitation to such conditions and (y) in each case of clauses (i)-(vi)
above, immediately upon the expiry of the Availability Period, all such rights,
remedies and entitlements shall be available to the Lenders notwithstanding that
they may not have been used or been available for use during the Availability
Period as a result of this Section 4.03.


ARTICLE V

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and each of the
Lenders, on the Effective Date and on the Covance Closing Date, but subject to
Section 4.03 and Section 8.02 (for the avoidance of doubt, it being agreed by
the parties hereto that that the only representations and warranties the
accuracy of which shall be a condition to the obligation of each Lender to make
a Loan in an amount equal to its Commitment hereunder on the Covance Closing
Date shall be those representations and warranties described in Section 4.02(e))
that:


5.01    Organization; Powers.


(a)    The Borrower (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to (x) own its property and assets and to carry on its
business as now conducted and (y) execute, deliver and perform its obligations
under the Loan Documents to which it is a party and (iii) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except, in the case of clause (iii), where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


(b)    Each of the Subsidiaries (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and (iii) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except in the case of any of the foregoing clauses (i), (ii) and (iii) where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


5.02    Authorization.


The execution, delivery and performance by the Borrower of this Agreement and
the transactions contemplated hereby (including the Borrowing hereunder)
(collectively, the “Transactions”) (a) are within the Borrower’s corporate
powers and have been duly authorized by all requisite corporate and, if
required, stockholder action and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the Organization Documents of the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or (C)
any provision of any indenture, agreement or other instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, the effect of which could reasonably be expected to
result in a Material Adverse Effect, (ii) result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument, the
effect of which could reasonably be expected to result in a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary.


5.03    Enforceability.


This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforceability of creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


5.04    Governmental Approvals.


No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, except for such as have been made or obtained and are in full
force and effect.


5.05    Financial Statements.


The Borrower has heretofore furnished to the Lenders its consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows (a)
as of and for the fiscal year ended December 31, 2013, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, independent public
accountants, and (b) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2014, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial condition and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods referred to
therein in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(b) above.


5.06    No Material Adverse Change.


As of the Effective Date, since December 31, 2013, there has been no material
adverse change in the financial condition, results of operations or business of
the Borrower and the Subsidiaries, taken as a whole, other than as disclosed in
the Borrower’s (i) quarterly reports on Form 10-Q for its fiscal quarters ending
on March 31, 2014, June 30, 2014 and September 30, 2014 and (ii) current reports
on Form 8-K, as filed with the SEC prior to the Effective Date.


5.07    [Reserved].


5.08    Litigation; Compliance with Laws.


(a)    There are not any actions, suits or proceedings at law or in equity, or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
business, property or rights of any such Person (i) that purport to affect the
legality, validity or enforceability of this Agreement or the consummation of
the Transactions or (ii) that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.


(b)    None of the Borrower or any of the Subsidiaries is in violation of any
law, rule or regulation, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.


5.09    Federal Reserve Regulations.


(a)    The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.


(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or for any purpose that entails a violation of, or that
is inconsistent with, the provisions of Regulations T, U or X of the FRB.


5.10    Investment Company Act.


The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.


5.11    Use of Proceeds.


The Borrower will directly, or indirectly through one of its Subsidiaries, use
the proceeds of the Loans to pay all or a portion of the cash consideration of
the Covance Acquisition and to pay the fees and expenses incurred in connection
with the Transactions and the Covance Acquisition.


5.12    Tax Returns.


Each of the Borrower and the Subsidiaries has filed or caused to be filed all
federal, state, local and foreign tax returns or materials required to have been
filed by it and has paid or caused to be paid all Taxes due and payable by it
and all assessments received by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.


5.13    No Material Misstatements.


None of (a) the Confidential Information Memorandum or (b) any other
information, report, financial statement, exhibit or schedule furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement (other than any information of a general
economic or industry nature) contains, when furnished, any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein taken as a whole, in the light of the circumstances under which they
were made, not materially misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions at the time prepared and at
the time furnished to the Administrative Agent or any Lender and due care in the
preparation of such information, report, financial statement, exhibit or
schedule (it being understood that projections as to future events are not to be
viewed as facts or guaranties of future performance, that actual results during
the period or periods covered by such projections may differ from the projected
results and that such differences may be material and that no assurances are
being given that such projections will be in fact realized).


5.14    Employee Benefit Plans.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect.


5.15    Environmental Matters.


Except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of the Subsidiaries (a) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (b) is subject to any
Environmental Liability, (c) has received written notice of any claim with
respect to any Environmental Liability or (d) knows of any basis for any
Environmental Liability of the Borrower or the Subsidiaries.


5.16    Senior Indebtedness.


The Loans and other obligations hereunder constitute “Senior Indebtedness” under
and as defined in the Subordinated Note Documents.


5.17    No Default.


No Default has occurred and is continuing.


5.18    OFAC.


Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a Designated Jurisdiction.


5.19    Anti-Corruption Laws and Sanctions.


The Borrower and its Subsidiaries have conducted their businesses in compliance
in all material respects with applicable anti-corruption laws and Sanctions and
have instituted and maintained policies and procedures reasonably designed to
promote and achieve compliance with such laws.


ARTICLE VI

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), the Borrower
shall and shall cause each Subsidiary to:


6.01    Existence; Businesses and Properties; Compliance with Laws.


(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except as otherwise permitted
under Section 7.03.


(b)    Preserve, renew and maintain in full force and effect its good standing
under the laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


(c)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names, and
comply in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, in each case except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


6.02    Insurance.


Maintain with responsible and reputable insurance companies insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations.


6.03    Obligations and Taxes.


Pay its Indebtedness and other obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.


6.04    Financial Statements, Reports, etc. In the case of the Borrower, furnish
to the Administrative Agent:


(a)    within 105 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the close of and for such fiscal year, together with comparative
figures for the immediately preceding fiscal year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;


(b)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows as of the close of and for such
fiscal quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Responsible Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;


(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a Compliance Certificate executed by a Responsible Officer of
the Borrower (i) certifying that no Event of Default or Default has occurred or,
if such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenant contained in Section 7.05 and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 5.05 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;


(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed to its shareholders generally, as the case may be;


(e)    promptly after the receipt thereof by the Borrower or any of its
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;


(f)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;


(g)    promptly, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.


Documents required to be delivered pursuant to this Section 6.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents. The Administrative Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery by a Lender, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that upon the written request of the Administrative Agent
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”


6.05    Litigation and Other Notices. In the case of the Borrower, furnish to
the Administrative Agent prompt written notice of the following after actual
knowledge thereof by any Responsible Officer of the Borrower:


(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;


(b)    the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Subsidiary thereof that could reasonably be expected to
result in a Material Adverse Effect;


(c)    any change in the rating by S&P or Moody’s of the Index Debt; and


(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.


6.06    Maintaining Records; Access to Properties and Inspections.


Keep books of record and account in all material respects in conformity with
GAAP and all requirements of law in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect the financial records and the
properties of the Borrower or any Subsidiary at reasonable times and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances and condition of the Borrower or
any Subsidiary with the officers thereof and independent accountants therefor;
provided that, unless a Default or Event of Default has occurred and is
continuing, the costs and expenses of such a visitation or inspection shall be
the responsibility of the inspecting party or parties. Notwithstanding the
foregoing or any other provision of this Agreement, in no event will the
Borrower or its Subsidiaries be required to disclose to the Administrative Agent
or any Lender privileged documents or other documents the disclosure of which
would violate regulatory or contractual confidentiality obligations binding upon
the Borrower or any of its Subsidiaries.


6.07    Use of Proceeds.


Use the proceeds of the Loans only for the purposes set forth in Section 5.11.


6.08    Anti-Corruption Laws and Sanctions.


Maintain policies and procedures reasonably designed to promote and achieve
compliance by the Borrower and its Subsidiaries with applicable anti-corruption
laws and Sanctions.


ARTICLE VII

NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnification obligations for which no claim has been asserted),
the Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:


7.01    Subsidiary Indebtedness. With respect to the Subsidiaries, incur,
create, issue, assume or permit to exist any Indebtedness or preferred stock,
except:


(a)    Indebtedness or preferred stock existing on the Effective Date and having
an aggregate principal amount (or, in the case of preferred stock, an aggregate
liquidation preference) of less than $25,000,000 in the aggregate and, in the
case of any such Indebtedness, any extensions, renewals or replacements thereof
to the extent the principal amount of such Indebtedness is not increased, and
such Indebtedness, if subordinated to the Obligations, remains so subordinated
on terms no less favorable to the Lenders, and the original obligors in respect
of such Indebtedness remain the only obligors thereon;


(b)    Indebtedness created or existing hereunder;


(c)    intercompany Indebtedness or preferred stock to the extent owing to or
held by the Borrower or another Subsidiary;


(d)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness at any time outstanding permitted by this Section 7.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
incurred pursuant to Section 7.01(e) and then outstanding and all Indebtedness
incurred pursuant to Section 7.01(f) and then outstanding, shall not exceed 15%
of Consolidated Net Worth;


(e)    Capital Lease Obligations in an aggregate principal amount at any time
outstanding, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 7.01(d) and then outstanding and
Section 7.01(f) and then outstanding, not to exceed 15% of Consolidated Net
Worth;


(f)    Indebtedness of any Person that becomes a Subsidiary after the Effective
Date; provided that (i) such Indebtedness exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, (ii) immediately before and after such Person
becomes a Subsidiary, no Event of Default or Default shall have occurred and be
continuing and (iii) the aggregate principal amount of Indebtedness at any time
outstanding permitted by this clause (f), when combined with the aggregate
principal amount of all Indebtedness incurred pursuant to Section 7.01(d) and
then outstanding and all Capital Lease Obligations incurred pursuant to Section
7.01(e) and then outstanding, shall not exceed 15% of Consolidated Net Worth;


(g)    Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
and


(h)    additional Indebtedness (including attributable Indebtedness in respect
of Sale and Leaseback Transactions) or preferred stock of the Subsidiaries to
the extent not otherwise permitted by the foregoing clauses of this Section 7.01
in an aggregate principal amount at any time outstanding (or, in the case of
preferred stock, with an aggregate liquidation preference), when combined
(without duplication) with the amount of obligations of the Borrower and its
Subsidiaries secured by Liens pursuant to Section 7.02(l) and then outstanding,
not to exceed 15% of Consolidated Net Worth.


7.02    Liens. Create, incur, assume or permit to exist any Lien on any property
or assets (including Equity Interests or other securities of any Person,
including any Subsidiary) now owned or hereafter acquired by it or on any income
or revenues or rights in respect of any thereof, except:


(a)    Liens on property or assets of the Borrower and its Subsidiaries existing
on the Effective Date and encumbering property or assets with a fair market
value, and securing obligations having an aggregate principal amount, in each
case less than $25,000,000 in the aggregate; provided that (x) such Liens shall
secure only those obligations which they secure on the Effective Date and
extensions, renewals and replacements thereof permitted hereunder and (y) such
Liens shall not apply to any other property or assets of the Borrower or any of
the Subsidiaries;


(b)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien does not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof permitted hereunder;


(c)    Liens for taxes not yet delinquent or which are being contested in
compliance with Section 6.03;


(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or which are being
contested in compliance with Section 6.03;


(e)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;


(f)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;


(g)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the marketability of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;


(h)    purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness not prohibited by Section 7.01, (ii) such security interests
are incurred, and the Indebtedness secured thereby is created, within 180 days
after such acquisition (or construction) and (iii) such security interests do
not apply to any other property or assets of the Borrower or any Subsidiary;


(i)    Liens in respect of judgments that do not constitute an Event of Default;


(j)    Liens, if any, in favor of the administrative agent on cash collateral
delivered under the Revolving Credit Agreement;


(k)    Liens on property or assets of the Borrower and its Subsidiaries securing
Indebtedness permitted by Section 7.01(e); provided that (x) any such Lien shall
attach to the property being acquired, constructed or improved with such
Indebtedness and (y) such Liens do not apply to any other property or assets of
the Borrower or any Subsidiary; and


(l)    Liens not otherwise permitted by the foregoing clauses of this Section
7.02 securing obligations otherwise permitted by this Agreement in an aggregate
principal and face amount at any time outstanding, when combined (without
duplication) with the amount of Indebtedness or preferred stock of Subsidiaries
incurred pursuant to Section 7.01(h) and then outstanding, not to exceed 15% of
Consolidated Net Worth.


7.03    Mergers, Consolidations and Sales of Assets.


Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions (whether pursuant to a
merger, consolidation or otherwise)) all or substantially all the assets
(whether now owned or hereafter acquired) of the Borrower and its Subsidiaries,
taken as a whole, or liquidate or dissolve, except that, if at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (a) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (b) any Person
(other than the Borrower) may merge into or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (c) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (d) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets, and the Borrower may sell,
transfer, lease or otherwise dispose of any Subsidiary, in each case pursuant to
one or more mergers or consolidations of any Subsidiary with other Persons
(other than the Borrower) so long as after giving effect to such merger or
consolidation or series of mergers and consolidations, as the case may be, the
Borrower and its Subsidiaries have not sold, transferred, leased or otherwise
disposed of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole.


7.04    Business of Borrower and Subsidiaries.


Engage to any material extent in any business or business activity other than
businesses of the type currently conducted by the Borrower and the Subsidiaries
and business activities reasonably related thereto.


7.05    Maximum Leverage Ratio.


Permit the Leverage Ratio on the last day of any period of four consecutive
fiscal quarters, in each case taken as one accounting period, to be greater than
(i) prior to the Covance Closing Date, 3.75 to 1.00 and (ii) from the Covance
Closing Date, 4.75:1.00.


7.06    Organization Documents.


Amend, modify or change the Organization Documents of the Borrower in a manner
materially adverse to the Lenders.


7.07    Sanctions.


Directly, or indirectly, use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, that, at the time of such funding, is the subject of
Sanctions, or in any country or territory that, at the time of such funding, is
a Designated Jurisdiction, except to the extent licensed by OFAC or otherwise
authorized under U.S. law, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent or otherwise) of Sanctions.


7.08    Anti-Corruption Laws.


Directly, or to the knowledge of the Borrower, indirectly use the proceeds of
any Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other jurisdictions.


ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    any representation or warranty made or deemed made in or in connection
with this Agreement or the Borrowing hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to this
Agreement, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;


(b)    the Borrower fails to pay (i) when and as required to be paid herein, any
amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest on any Loan, or any fee due hereunder, or (iii)
within five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document;


(c)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 6.01(a)
(with respect to the Borrower), 6.05(a) or 6.07 or in Article VII;


(d)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in this Agreement
(other than those specified in paragraphs (b) or (c) above) and such default
shall continue unremedied for a period of 30 days after the earlier of (i) the
date such default first becomes known to any Responsible Officer of the Borrower
and (ii) written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);


(e)    (i) the Borrower or any Material Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period), or (ii) any other event or condition
occurs (after giving effect to any applicable grace period) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (other than customary non-default
mandatory prepayment requirements, including mandatory prepayment events
associated with asset sales, casualty events, debt or equity issuances,
extraordinary receipts or borrowing base limitations);


(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or a Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;


(g)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (f)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;


(h)    one or more judgments for the payment of money in an amount in excess of
$75,000,000 individually or $100,000,000 in the aggregate shall be rendered
against the Borrower, any Material Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment; provided, however, that any
such judgment shall not be an Event of Default under this paragraph (h) if and
for so long as (i) the entire amount of such judgment in excess of $75,000,000
individually or $100,000,000 in the aggregate is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (ii) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of the amount of such judgment;


(i)    one or more ERISA Events shall have occurred that results in liability of
the Borrower and its ERISA Affiliates exceeding $75,000,000 individually or
$100,000,000 in the aggregate; or


(j)    there shall have occurred a Change in Control.


8.02    Remedies Upon Event of Default.
    
If any Event of Default occurs and is continuing at any time (other than during
the Availability Period), the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, by written notice to the
Borrower, take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
Notwithstanding anything to the contrary contained herein, in no event shall the
existence of a Default or Event of Default (including at any time during the
Availability Period) affect the obligations of each Lender to make Loans under
Section 2.01 on the Covance Closing Date if the conditions set forth in Section
4.02, including for the avoidance of doubt Section 4.02(e), are satisfied.


8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.15, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;


Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.




ARTICLE IX

ADMINISTRATIVE AGENT


9.01    Appointment and Authority.


Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are incidental
thereto. The provisions of this Article (other than Section 9.06) are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.


9.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


9.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


9.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


9.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor (and so long as
an Event of Default has not occurred and is continuing, with the consent of the
Borrower (not to be unreasonably withheld or delayed)), which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders and so long as an
Event of Default has not occurred and is continuing, the Borrower) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint (and so long as an
Event of Default has not occurred and is continuing, with the consent of the
Borrower (not to be unreasonably withheld or delayed)) a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable Law by notice in
writing to the Borrower and such Person remove such Person as the Administrative
Agent and, so long as an Event of Default has not occurred and is continuing,
with the consent of the Borrower (not to be unreasonably withheld or delayed),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, (2) all payments and communications provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly and (3) all determinations provided to be made by the Administrative
Agent shall instead be made by the Required Lenders, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


9.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, Syndication Agents or Documentation agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


9.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.




ARTICLE X

MISCELLANEOUS


10.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that


(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 4.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);


(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding voluntary prepayments), interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (i) of the final proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder
so long as the primary purpose of the amendments thereto was not to reduce the
interest or fees payable hereunder; or


(iv)    change any provision of this Section 10.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby; or


(v)    release the Borrower from its obligations to pay principal or interest on
the Loans or any other amounts or obligations payable by the Borrower hereunder
(unless otherwise permitted by clauses (i), (ii) and (iii) above without the
consent of each Lender) or permit the Borrower to assign or otherwise transfer
any of its rights or obligations hereunder or under the other Loan Documents,
without the written consent of each Lender directly affected thereby; and


(b)     unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein and (iv) the Required Lenders shall determine whether or not to
allow the Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.


Notwithstanding the foregoing, if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders to the Administrative Agent
within 10 Business Days following receipt of notice thereof.


(e)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding hereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (ii) to change, modify or alter
Section 2.13 or Section 8.03 or any other provision hereof relating to pro rata
sharing of payments among the Lenders to the extent necessary to effectuate any
of the amendments (or amendments and restatements) enumerated in clause (e)(i)
above.


10.02    Notices and Other Communications; Facsimile Copies.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing (including electronic format such as electronic mail or
telecopier) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications shall be subject to
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower; provided that such
indemnity shall not, as to such Person, be available to the extent that such
losses, costs, expenses and liabilities are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Person (or the gross negligence or
willful misconduct of such Person’s controlled affiliates, officers, directors
or employees). All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.


(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower, its Affiliates or their respective
securities for purposes of United States Federal or state securities laws.




10.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with 9.01 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13) or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


10.04    Expenses; Indemnity; and Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the administration of this
Agreement and the other Loan Documents or the preparation, negotiation,
execution, delivery and administration of any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights following the
occurrence and during the continuance of an Event of Default (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. Notwithstanding the foregoing, the
obligation to reimburse the Lenders for fees, charges and disbursements of
counsel in connection with the matters described in clause (ii) above shall be
limited to one separate law firm for the Administrative Agent and the Lenders in
each relevant jurisdiction (unless there shall exist an actual conflict of
interest among the Administrative Agent and the Lenders, in which case, one or
more additional law firms shall be permitted to the extent necessary to
eliminate such conflict).


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Joint Lead
Arranger, each Syndication Agent hereunder and each Documentation Agent
hereunder, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (I) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee (or the gross
negligence or willful misconduct of such Indemnitee’s controlled affiliates,
officers, directors or employees) or (y) a breach in bad faith of such
Indemnitee’s obligations under the Loan Documents, in each case if the Borrower
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (II) result from any dispute
solely among the Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as Administrative Agent or any similar role
under this Agreement and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. Notwithstanding the
foregoing, the Borrower shall not be liable for the fees, charges and
disbursements of more than one separate law firm for all Indemnitees in each
relevant jurisdiction with respect to the same matter (unless there shall exist
an actual conflict of interest among the Indemnitees, in which case, one or more
additional law firms shall be permitted to the extent necessary to eliminate
such conflict). Without limiting the provisions of Section 3.01(c), this Section
10.4(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not shall assert, and the Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, in each case not resulting from such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


10.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


10.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents; provided that any such assignment shall be subject
to the following conditions:


(i)     Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) after the Covance Closing Date, an
Event of Default pursuant to Section 8.01(b), (f) or (g) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that (other than with the
consent of the Borrower) no such assignment to an Affiliate of a Lender or an
Approved Fund on or prior to the Covance Closing Date will relieve such Lender
from any of its obligations hereunder, including the obligation of such Lender
to make Loans under Section 2.01 on the Covance Closing Date if the conditions
set forth in Section 4.02 are satisfied, unless and until such Affiliate or
Approved Fund shall have funded the portion of such Lender’s Commitment so
assigned on the Covance Closing Date; provided further that the Borrower shall
have been deemed to have consented to any such assignment unless it shall have
objected thereto by written notice to the Administrative Agent within 10
Business Days after receiving written notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.


(iii)     Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(iv)    No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.


(v)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (x) entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and (y) otherwise subject to the obligations set forth in Section
10.07. Upon written request of the Borrower to the assigning Lender, such
assigning Lender shall use commercially reasonable efforts to (x) return any
related Note issued to the assigning Lender, or (y) in the case of any loss,
theft or destruction of any such Note, provide a customary lost note affidavit
from the assigning Lender in form and substance reasonably satisfactory to the
Borrower. Upon request, the Borrower (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section. Upon request by the Borrower, the Administrative Agent shall
promptly notify the Borrower of any transfer by a Lender of its rights or
obligations under this Agreement not subject to the Borrower’s consent in the
form of a list of current Lenders, although the failure to give any such
information shall not affect any assignments or result in any liability by the
Administrative Agent.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (v) of Section 10.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant if such Lender had not sold the participation, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


10.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of, and not disclose, the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives who need to know such Information in connection
with this Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and will be subject to customary confidentiality obligations of
professional practice or agree to be bound by the terms of this Section (or
language substantially similar to this Section) with the disclosing party
responsible for such person’s compliance with this Section), (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), in which case the disclosing party agrees, to the
extent permitted by law, rule or regulation and reasonably practicable, to
inform the Borrower, except with respect to any customary audit or customary
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, in advance thereof,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process; provided that the Person required to disclose such
information shall take reasonable efforts (at the Borrower’s expense) to ensure
that any Information so disclosed shall be afforded confidential treatment, to
the extent permitted by law, rule or regulation and reasonably practicable, to
inform the Borrower, except with respect to any customary audit or customary
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly in advance
thereof, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to such Person
agreeing to be subject to the provisions of this Section 10.07 or an agreement
containing provisions at least as restrictive as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) with the
consent of the Borrower, (h) to any rating agency when required by it in
connection with rating the Borrower or the credit facility provided hereunder;
provided, that prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any Information received by it from
the Administrative Agent or any Lender, (i) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower who is not, to the knowledge of the Administrative Agent
or such Lender, under an obligation of confidentiality to the Borrower with
respect to such Information.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.


10.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its respective Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


10.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


10.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.


10.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.


10.13    Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires the
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) and (iv) any Lender is a Defaulting Lender, or (v) any Lender
delivers a notice pursuant to Section 3.02 (each Lender described in the
foregoing clauses (i) through (v), a “Replaced Lender”), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);


(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination;


provided that the failure by such Replaced Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Replaced Lender and the mandatory assignment of such Replaced Lender’s
Commitments and outstanding Loans pursuant to this Section 10.13 shall
nevertheless be effective without the execution by such Replaced Lender of an
Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION; PROVIDED, HOWEVER, THAT (A) THE INTERPRETATION OF THE
DEFINITION OF “COVANCE MATERIAL ADVERSE EFFECT” (AND WHETHER OR NOT A COVANCE
MATERIAL ADVERSE EFFECT HAS OCCURRED OR WOULD REASONABLY BE EXPECTED TO OCCUR),
(B) THE DETERMINATION OF THE ACCURACY OF ANY COVANCE ACQUISITION AGREEMENT
REPRESENTATIONS AND WHETHER AS A RESULT OF ANY INACCURACY OF ANY COVANCE
ACQUISITION AGREEMENT REPRESENTATION THERE HAS BEEN A FAILURE OF A CONDITION
PRECEDENT TO THE BORROWER’S (OR THE BORROWER’S AFFILIATES’) OBLIGATION TO
CONSUMMATE THE COVANCE ACQUISITION OR SUCH FAILURE GIVES THE BORROWER THE RIGHT
TO TERMINATE THE BORROWER’S (OR THE BORROWER’S AFFILIATES’) OBLIGATIONS UNDER
THE COVANCE ACQUISITION AGREEMENT AND (C) THE DETERMINATION OF WHETHER THE
COVANCE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE
COVANCE ACQUISITION AGREEMENT SHALL, IN EACH CASE, BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS AND JUDICIAL DECISIONS OF
THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS EXECUTED AND PERFORMED ENTIRELY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAWS
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.


(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.




10.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.16    Electronic Execution of Assignments and Certain Other Documents.


The words “execution,” “signed,” “signature” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


10.17    USA PATRIOT Act.


Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.


10.18    No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Joint Lead Arrangers, are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Joint Lead Arrangers, on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent, each Lender and each of the Joint Lead Arrangers each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary, for the Borrower or any of Affiliates or any
other Person and (ii) neither the Administrative Agent nor any Lender nor any
Joint Lead Arranger has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Lenders and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender nor any Joint Lead Arranger has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Lenders or the Joint Lead Arrangers with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:            LABORATORY CORPORATION OF AMERICA HOLDINGS,
a Delaware corporation




By:    /s/ Glenn A. Eisenberg                
Name: Glenn A. Eisenberg
Title:    Executive Vice President, Chief Financial Officer
and Treasurer


















        
ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Joseph L. Corah                
Name:    Joseph L. Corah
Title:    Director






SYNDICATION
AGENT:            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent


By:    /s/ Timothy Gannon                
Name:    Timothy Gannon
Title:    Managing Director






DOCUMENTATION
AGENT:            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Documentation Agent


By:    /s/ Michael Spraight                
Name:    Michael Spraight
Title:    Authorized Signatory




By:    /s/ Karim Rahimtoola                
Name:    Karim Rahimtoola
Title:    Authorized Signatory


LENDERS:            BANK OF AMERICA, N.A.,
as a Lender


By:    /s/ Joseph L. Corah                
Name:    Joseph L. Corah
Title:    Director


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Timothy Gannon                
Name:    Timothy Gannon
Title:    Managing Director


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender


By:    /s/ Michael Spraight                
Name:    Michael Spraight
Title:    Authorized Signatory




By:    /s/ Karim Rahimtoola                
Name:    Karim Rahimtoola
Title:    Authorized Signatory


THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as a Lender


By:    /s/ Jaime Sussman                
Name:    Jaime Sussman
Title:    VP




BARCLAYS BANK PLC,
as a Lender


By:    /s/ Ritam Bhalla                
Name:    Ritam Bhalla
Title:    Director


KeyBank National Association,
as a Lender


By:    /s/ Thomas A. Crandell            
Name:    Thomas A. Crandell
Title:    Senior Vice President




PNC Capital Markets LLC,
as a Lender


By:    /s/ Thomas Kondrat                
Name:    Thomas Kondrat
Title:    Managing Director






PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ John Broeren                
Name:    John Broeren
Title:    Senior Vice President


TD Bank, N.A.,
as a Lender


By:    /s/ Shreya Shah                
Name:    Shreya Shah
Title:    Senior Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Joseph M. Schnorr                
Name:    Joseph M. Schnorr
Title:    Senior Vice President


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender




By:    /s/ Amy Trapp                
Name:    Amy Trapp    
Title:    Managing Director




By:    /s/ John Bosco            
Name:    John Bosco    
Title:    Director


FIFTH THIRD BANK,
as a Lender


By:    /s/ Tamara M. Dowd                
Name:    Tamara M. Dowd
Title:    Vice President





 
 

--------------------------------------------------------------------------------










THE BANK OF NEW YORK MELLON,
as a Lender


By:    /s/ Clifford A. Mull                
Name:    Clifford A. Mull
Title:    First Vice President

 
 

--------------------------------------------------------------------------------








Schedule 2.01


Commitments and Applicable Percentages


Lender
Bridge Term Loan Commitment
Applicable Percentage of Aggregate Bridge Term Loan Commitments
 
 
 
 
Bank of America, N.A.
$100,000,000.01
25.0000%
 
 
 
 
Wells Fargo Bank, N.A
$100,000,000.01
25.0000%
 
 
 
 
Credit Suisse AG, Cayman Islands Branch
$72,000,000.00
18.0000%
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$17,333,333.33
4.3333%
 
 
 
 
Barclays Bank PLC
$17,333,333.33
4.3333%
 
 
 
 
KeyBank National Association
$17,333,333.33
4.3333%
 
 
 
 
PNC Bank, National Association
$17,333,333.33
4.3333%
 
 
 
 
TD Bank, N.A.
$17,333,333.33
4.3333%
 
 
 
 
U.S. Bank National Association
$17,333,333.33
4.3333%
 
 
 
 
Credit Agricole Corporate and Investment Bank
$8,000,000.00
2.0000%
 
 
 
 
The Bank of New York Mellon
$8,000,000.00
2.0000%
 
 
 
 
Fifth Third Bank
$8,000,000.00
2.0000%
 
 
 
 
Total
$400,000,000.00
100.0000%
 
 
 
 





Schedule 10.02


Certain Addresses for Notices




1. Address for Borrower:


Laboratory Corporation of America Holdings
Attention: Glenn Eisenberg, Executive Vice President, Chief Financial Officer
531 South Spring Street
Burlington, NC 27215
Telephone: 336-436-4602
Telecopier: 336-227-9410
Electronic Mail: eisenbg@labcorp.com


2. Addresses for Administrative Agent:


ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Loan Notices):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Robert Garvey
Telephone: 980-387-9468
Telecopier: 617-310-3288
Electronic Mail:  Robert.garvey@baml.com
Account No.:  1366212250600
Ref:  Laboratory Corporation of America Holdings
ABA# 026009593
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
900 W. Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention:  Cindy Jordan
Telephone:  980-386-2359
Telecopier:  704-409-0883
Electronic Mail:  cindy.t.jordan@baml.com


Exhibit A


FORM OF LOAN NOTICE


Date: __________, 20___


To:    Bank of America, N.A., as Administrative Agent


Re:
Bridge Term Loan Credit Agreement dated as of February 13, 2015 (as amended,
modified, supplemented or extended from time to time, the “Bridge Term Loan
Credit Agreement”) among Laboratory Corporation of America Holdings, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Bridge Term Loan
Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby requests (select one):


A Borrowing of Loans    
    
A conversion or continuation of Loans


1.    On _______________, 20___ (which is a Business Day).


2.    In the amount of $__________.


3.    Comprised of ______________ (Type of Loan requested).


4.    For Eurodollar Rate Loans: with an Interest Period of __________ months.




In connection with any Borrowing of Loans pursuant hereto, the Borrower hereby
represents and warrants that each of the conditions set forth in Section 4.02 of
the Bridge Term Loan Credit Agreement has been satisfied on and as of the date
of such Borrowing.




LABORATORY CORPORATION OF AMERICA HOLDINGS,
a Delaware corporation


By:                    
Name:
Title:


Exhibit B


FORM OF BRIDGE NOTE


[Date]


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Bridge Term Loan Credit Agreement (as hereinafter
defined), the principal amount of _______ ($_________) or, if less, the
aggregate unpaid principal amount of all Loans, if any, made by the Lender to
the Borrower under that certain Bridge Term Loan Credit Agreement dated as of
February 13, 2015 (as amended, modified, supplemented or extended from time to
time, the “Bridge Term Loan Credit Agreement”) among the Borrower, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein have the meanings
provided in the Bridge Term Loan Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount hereof from
time to time outstanding, at such interest rates and at such times as provided
in the Bridge Term Loan Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Bridge Term Loan Credit Agreement.


The Lender may endorse and attach a schedule to reflect the date, Type and
amount of the Loans made by the Lender outstanding under the Bridge Term Loan
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.11 of the Bridge Term Loan Credit Agreement and the principal
amount subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Bridge Term Loan Credit Agreement.


This Bridge Note is one of the Bridge Notes referred to in the Bridge Term Loan
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Bridge Term Loan Credit Agreement, all amounts then remaining unpaid on this
Bridge Note shall become, or may be declared to be, immediately due and payable
all as provided in the Bridge Term Loan Credit Agreement.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Bridge Note.


THIS BRIDGE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.












LABORATORY CORPORATION OF AMERICA HOLDINGS,
a Delaware corporation


By:                    
Name:
Title:
EXHIBIT C


FORM OF SOLVENCY CERTIFICATE


[           ], 201[_]
This Solvency Certificate is delivered pursuant to Section 4.02(f) of the Bridge
Term Loan Credit Agreement dated as of February 13, 2015 (as amended, modified,
supplemented or extended from time to time, the “Bridge Term Loan Credit
Agreement”) among Laboratory Corporation of America Holdings, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent.  Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Bridge Term Loan Credit Agreement.
The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:
1.         I am the [Chief Financial Officer] of the Borrower.  I am familiar
with the Transactions and have reviewed the Bridge Term Loan Credit Agreement,
financial statements referred to in Section 5.05 of the Bridge Term Loan Credit
Agreement and such documents and made such investigation as I deemed relevant
for the purposes of this Solvency Certificate. 
2.         As of the date hereof, immediately after giving effect to the
consummation of the Transactions, on and as of such date (i) the fair value of
the assets of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation on a going concern basis, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries on a consolidated and going
concern basis will be greater than the amount that will be required to pay the
probable liability of the Borrower and its Subsidiaries on a consolidated basis
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business; (iii) the Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured in the ordinary course of business; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Covance Closing Date.
This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.


IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.


LABORATORY CORPORATION OF AMERICA HOLDINGS
By:
                                                           
Name: 
Title:    [Chief Financial Officer]


Exhibit D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: __________, 20___


To:    Bank of America, N.A., as Administrative Agent


Re:
Bridge Term Loan Credit Agreement dated as of February 13, 2015 (as amended,
modified, supplemented or extended from time to time, the “Bridge Term Loan
Credit Agreement”) among Laboratory Corporation of America Holdings, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Bridge Term Loan
Credit Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Borrower, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the year‑end audited financial
statements required by Section 6.04(a) of the Bridge Term Loan Credit Agreement
for the fiscal year of the Borrower ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section.]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.04(b) of the Bridge Term Loan Credit Agreement for the
fiscal quarter of the Borrower ended as of the above date. Such financial
statements fairly present in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Bridge
Term Loan Credit Agreement and has made, or has caused to be made, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.


3.    To the best knowledge of the undersigned during such fiscal period,


[no Default or Event of Default has occurred and is continuing.]


[or:]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and a
description of its nature and extent, as well as any corrective action taken or
proposed to be taken with respect thereto:]


4.    The financial covenant analyses and calculation of the Leverage Ratio set
forth on Schedule 2 attached hereto are true and accurate on and as of the date
of this Certificate.


5.    There [has] [has not] occurred a change in GAAP or in the application
thereof since the date of the audited financial statements referred to in
Section 5.05 of the Bridge Term Loan Credit Agreement [and a description of the
effect of such change on the financial statements accompanying this Certificate
is set forth on Schedule 3 attached hereto].


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 20___.




LABORATORY CORPORATION OF AMERICA HOLDINGS,
a Delaware corporation


By:                    
Name:
Title:




Schedule 2
to Compliance Certificate






Leverage Ratio


(a)    Total Debt
[(i) – (ii) – (iii) below]                    $        


(i)    consolidated total Indebtedness            $____________


(ii)    all obligations, contingent or otherwise,
in respect of letters of credit and letters of
guaranty, except to the extent of any
unreimbursed drawings thereunder, as
determined in accordance with GAAP        $____________


(iii)    aggregate principal amount of Indebtedness
issued and outstanding under the Senior Notes    $____________            


(b)    Consolidated EBITDA                    
[(i) + (ii) – (iii) below]                    $____________


(i)    Consolidated Net Income            $____________


(ii)    Sum of (A) through (D) below
(without duplication and to the extent
deducted in determining Consolidated
Net Income)                    $____________


(A)    consolidated interest expense net
of interest income            $____________


(B)    consolidated income tax expense    $____________


(C)    all amounts attributable to depreciation
and amortization            $____________


(D)    any extraordinary charges and all
non-cash write-offs and write-downs
of amortizable and depreciable items    $____________


(iii)    without duplication and to the extent included
in determining Consolidated Net Income, any
extraordinary gains and all non-cash items of
income                        $____________


(c)    Leverage Ratio    
[(a)/(b)]                            __________:1.0






Exhibit E


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Bridge Term Loan Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Bridge Term Loan Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations as a Lender under the Bridge Term Loan Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Bridge Term Loan Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.    Assignor:                            


2.    Assignee:                             [and is an
Affiliate/Approved Fund of [identify Lender]]


3.
Borrower:    Laboratory Corporation of America Holdings, a Delaware

corporation


4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the

Bridge Term Loan Credit Agreement


5.
Bridge Term Loan Credit

Agreement:    Bridge Term Loan Credit Agreement dated as of February 13, 2015
(as amended, modified, supplemented or extended from time to time, the “Bridge
Term Loan Credit Agreement”) among Laboratory Corporation of America Holdings, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.






6.    Assigned Interest:


Aggregate Amount of
Commitments/Loans
for all Lenders
Amount of
Commitments/Loans
Assigned
Percentage Assigned of Commitments/Loans
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



7.    Trade Date:        __________________


8.    Effective Date:        __________________


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:    [NAME OF ASSIGNOR]


By:                    
Name:
Title:


ASSIGNEE:
[NAME OF ASSIGNEE]

By:                    
Name:
Title:

[Consented to and] Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:                    
Name:
Title:


[Consented to:]


LABORATORY CORPORATION OF AMERICA HOLDINGS,
a Delaware corporation


By:                    
Name:
Title:


Annex 1 to Assignment and Assumption


STANDARD TERMS AND CONDITIONS


1. Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Bridge Term Loan Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Bridge Term Loan Credit Agreement, (ii)
it meets the requirements to be an assignee under Section 10.06(b)(iv) of the
Bridge Term Loan Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(ii) of the Bridge Term Loan Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Bridge Term Loan Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Bridge Term Loan Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.04 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Bridge
Term Loan Credit Agreement, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



Signature Page to Term Loan Credit Agreement
 
 